Citation Nr: 1439467	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, NOS, and as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in which the RO denied service connection for PTSD and denied reopening a claim for service connection for PTSD.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

This case was remanded by the Board in March 2012, March 2013, July 2013, and December 2013.  As discussed in detail in the March 2012 Board Remand, the RO overlooked that the Veteran filed a timely substantive appeal to the initial November 2004 rating decision that denied service connection for PTSD, and as such, this case must be considered on the merits as an appeal from the original November 2004 decision, and not as a request to reopen, or as a reopened claim from the October 2007 decision.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding compliance with the December 2013 Board Remand is included in the Duties to Notify and to Assist section below.


FINDING OF FACT

1.  The Veteran has not been diagnosed with an acquired psychiatric disorder that incurred in service, related to active service or caused or aggravated by a service-connected disability.  .




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, VA met its duty to notify the Veteran.  In March 2004, VA informed the Veteran of the evidence necessary to substantiate the claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  A May 2009 letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  In addition, the Veteran was provided statements of the case in May 2006 and December 2008 and supplemental statements of the case in December 2010, November 2011, October 2012, May and October 2013, and June 2014.

VA also satisfied its duty to assist the Veteran in the development of the issues on appeal.  Service treatment records, VA treatment records, Vet Center records, and lay statements have been associated with the record.  The Veteran was provided VA examinations in August 2004, September 2010, and March 2012; addendum opinions were provided in May 2013 and May 2014.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues addressed in this decision, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, an acquired psychiatric disorder, including PTSD and depressive disorder, are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran contends that his claimed PTSD is due to combat service in Vietnam.  Specifically, the Veteran reported that he was a cannoneer, and experienced enemy mortars, small arms fire, and attempts to breech their perimeter.  He also reported feeling sad when he learned two fellow Service Members were killed in Vietnam after he finished his tour.

After review of the evidence, lay and medical, the Board finds that the Veteran has not been diagnosed with an acquired psychiatric disorder that incurred in or is related to active service.  The Veteran was provided VA psychiatric examinations in August 2004, September 2010, and March 2012, at which times he was found not to meet the diagnostic criteria for PTSD or any other psychiatric disorder.  Evidence of record also shows, depressive disorder, NOS, diagnosed in March 2005, was related to alcohol dependency and interpersonal relationship issues, not active service.

In August 2004, a VA psychiatrist (T.M.) noted that the Veteran had minimal symptoms of PTSD that are expected of anyone who has been in war.  The August 2004 VA psychiatrist also recorded that the Veteran had difficulties in his personal life that were not attributable to PTSD.  The VA psychiatrist found that while the Veteran had Major Depression from 1989 to 1992, he was self-medicating with alcohol at that time, and he was no longer depressed or abusing alcohol in 2004.  The VA psychiatrist assessed that the Veteran's primary areas of stress in 2004 were financial difficulties and not being able to see his children from previous relationships.

In January 2005, the Veteran requested a VA psychiatric evaluation for problems with depression.  VA treatment records show that from March 2005 to November 2005, and in January 2007, the Veteran received mental health treatment from a VA psychiatrist (J.G.).  Having ruled out PTSD, in March 2005, the VA psychiatrist diagnosed the Veteran with Major Depression and alcohol dependence, and referred him to the Vet Center for counseling services.  In June 2005, VA treatment records indicate the Veteran reported compliance with medication, which were helpful with mood, temper, and sleep.  In September 2005, the Veteran complained about frustrations related to arguing with his partner and reported that he ran out of medication and started drinking more.  The VA psychiatrist found the Veteran met the criteria for an Axis I diagnosis of depressive disorder, NOS, and alcohol dependence based on the Diagnostic and Statistical Manual of Mental Disorders Fourth Edition (DSM-IV).  In January 2007, the Veteran reported having cut down markedly on alcohol and that he felt better.  The Veteran was on probation for family violence and ordered to completed anger management classes, which evidence shows he did at the Vet Center.

Vet Center records show the Veteran attended counseling fairly consistently from April 2005 to May 2005, January 2006 to February 2007, and January 2009 to June 2009.  He also participated in stress management, anger management, and communication skills classes due to family relationship issues in June, July, and August 2007 at the Vet Center.  Vet Center counseling records show that the Veteran discussed family issues twice as often as he discussed issues related to active service.  The Vet Center closed his case in December 2009 due to inactivity.  In March 2014, the Veteran's Vet Center Readjustment Counseling Therapist (R.M.) provided a letter in which he opined that the Veteran experienced chronic PTSD brought on by Vietnam experience.  The Vet Center therapist provided no rationale for this opinion, nor did he identify whether the Veteran's claimed stressor is adequate to support a diagnosis of PTSD under the DSM-IV.  38 C.F.R. §§ 3.304(f)(3), 4.125(a).  The Board notes that the record also does not indicate whether the Vet Center therapist (R. M.) is credentialed as a psychiatrist or a psychologist, which is required under 38 C.F.R. § 3.304(f)(3) where a PTSD diagnosis is rendered based on a veteran's claim that the stressor is related to fear of hostile military or terrorist activity.

In February 2010, the Veteran underwent a mental health diagnostic interview with a VA psychologist (K.G.).  The Veteran reported that he was having problems at home with his son.  The VA psychologist found the Veteran presented with a long history of alcohol dependence and depressive symptoms, both of which were exacerbated by severe family stressors in 2010.  The VA psychologist noted that despite the Veteran's self-identification of PTSD, he did not display signs and symptoms of PTSD.  The VA psychologist diagnosed the Veteran with depressive disorder, NOS, and alcohol dependence.  

The Veteran was provided a VA psychiatric examination in September 2010, at which time the Veteran reported that he no longer felt depressed, was not engaged in treatment for PTSD or taking medication, and denied current alcohol abuse.  The Veteran denied occupational impairment; he worked for 19 years at the same job until retirement and generally got along well with co-workers/supervisors.  The Veteran reported that he was arrested on two different occasions around 2005 for family violence when he had been drinking and lost his temper.  After review of the claims file and upon examination, the VA psychologist (D.P.) found that the Veteran reported occasional sleep impairment and only exhibited moderate anxiety.  The September 2010 VA psychologist assessed that the Veteran did not meet the criteria for PTSD as he did not report experiencing intense fear or horror due to hostile military or terrorist activity, or re-experiencing symptoms.  The VA psychologist found that the Veteran had no Axis I psychiatric diagnosis, his symptoms were sub-clinical for PTSD, and not severe enough to interfere with occupational and social functioning.  The VA psychologist assessed that the Veteran had a history of family violence related to alcohol abuse.

VA treatment records in January 2011 indicate the Veteran complained of feeling depressed due to diabetes and serious family problems.  The Veteran reported ongoing alcohol abuse and noncompliance with his psychiatric medications.  The VA psychiatrist (J.G.) discussed the impact of alcohol on mood and general health with the Veteran, who was very reluctant to modify his lifestyle and rejected all suggestions for additional support.  The VA psychiatrist diagnosed the Veteran with alcohol dependence and depressive disorder, NOS.

The Veteran was provided a new VA psychiatric examination in March 2012, at which time the Veteran reported that he was not engaged in psychiatric care or taking psychiatric medications, and denied current substance abuse.  The VA psychologist (D.P.) indicated that the Veteran's reported stressor was related to fear of hostile military or terrorist activity; however, it did not meet the criteria to adequately support a PTSD diagnosis.  The VA psychologist also found that the Veteran's symptoms did not meet the diagnostic criteria for any other psychiatric diagnosis.  The record shows that the Veteran's claims file was reviewed as part of the March 2012 assessment.

The March 2012 VA psychologist (D.P.) provided addendum opinions in May 2013 and May 2014, in which he found that the Veteran no longer met the criteria for depressive disorder, which had been previously diagnosed by a VA psychiatrist (J.G.), or any other psychiatric disorder in March 2012.  The VA psychologist opined that the Veteran's depressive symptoms and depressive disorder treated by the VA psychiatrist were not caused by, or a result of, or related to service, or any incident therein.  The VA psychologist explained that the Veteran's depressive disorder occurred more than 30 years after service, thus there is no proximal link.  The VA psychologist also opined that the Veteran's depression appeared to be related to financial problems and problems in his relationships, and explained that the record indicated the Veteran attempted suicide in 1989 after a marriage ended, that he struggled with interpersonal relationships, and suffered from depressed mood when he experienced relationship problems.  The VA psychologist noted that the VA psychiatrist (J.G.) had also diagnosed alcohol abuse, which appeared to be responsible for the Veteran's social impairment.  The VA psychologist further opined that the claimed PTSD was unrelated to the service-connected diabetes mellitus or complications thereof, as PTSD is a disorder induced by specific types of trauma and unrelated in any way to this medical condition.  The VA psychologist again noted that the Veteran did not meet the DSM-IV criteria for PTSD.  

The Board finds that the weight of the evidence, lay and medical, demonstrates that an acquired psychiatric disorder, to include PTSD and depressive disorder, was not incurred in service, otherwise related to service and was not caused or aggravated by a service-connected disability.  

The Board finds that the competent opinions of four VA psychiatrists and/or psychologists, that the Veteran did not meet DSM-IV criteria for a diagnosis of PTSD, out-weigh the unsupported opinion of the Vet Center therapist of unknown credentials.  The Board finds probative that the August 2004, September 2010, and March 2012 VA examination reports with addendum opinions indicate that the Veteran's depression symptoms are unrelated to active service.  The Board also finds probative that the record demonstrates the Veteran's diagnoses of depressive disorder coincide with reported alcohol abuse and family relationship issues, lending weight to the August 2004 and March 2012/May 2013 VA opinions.

The Board also finds that the totality of the evidence demonstrates that the Veteran's depressive disorder is caused or aggravated by a service-connected disability.  The January 2011 VA treatment note is the only evidence of record that the Veteran complained of feeling depressed due to diabetes mellitus.  The Board finds probative that in January 2011 the Veteran also complained of serious family problems and admitted to ongoing alcohol abuse.  As discussed above, VA psychiatric opinions relate the Veteran's depression symptoms and depressive disorder to his financial problems and problems in his relationships.  The Board finds that a fair reading of the opinion is that the Veteran's depressive disorder is not caused or aggravated by a service connected disability. 

Turning to the lay evidence, the Board finds that the Veteran is competent to report his psychiatric symptoms and his experiences in Vietnam as he remembers them, and the Board finds him credible.  As a lay person, the Veteran is not, however, competent to determine the etiology of his psychiatric symptoms, which requires training and expertise in the review of medical history, psychiatric evaluation methods, and application of symptoms to diagnostic criteria.  Therefore, the Board finds that the Veterans statements, as they regard determining a psychiatric diagnosis or the element of nexus, are not competent, and assigned no probative value.

After review of the record, the Board finds that the weight of the competent, credible, and probative evidence, lay and medical, demonstrates that the Veteran does not have an acquired psychiatric disorder that incurred in or is related to military service and is not caused or aggravated by a service-connected disability.  Therefore, the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, and as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


